Citation Nr: 0303669	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-12 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 10 percent disability 
evaluation for right occipital neuralgia and headache 
syndrome, based on a claim of clear and unmistakable error 
(CUE) in a February 1992 rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran served on active duty from July 1975 to March 
1980, and from November 1982 to November 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which effectuated an April 2001 Board decision and 
assigned a 30 percent disability rating for the veteran's 
headache disability, made effective to November 4, 1998.  The 
veteran disagreed with the date assigned and in June 2002, 
the Board denied a claim for an earlier effective date for 
the 30 percent rating.  At that time, the Board further 
determined that the veteran had raised the issue of whether 
there was CUE in a February 1992 RO rating decision, which 
reduced the veteran's headache disability from a 10 percent 
rating to a 0 percent (noncompensable) rating.  The Board 
remanded the CUE claim for further development.  In July 
2002, the RO denied the CUE claim, and it is now before the 
Board.  


FINDING OF FACT

At the time of the February 1992 rating decision that reduced 
his 10 percent evaluation to 0 percent (noncompensable), 
satisfactory evidence warranting a reduction in the veteran's 
disability evaluation for his right occipital neuralgia and 
headache syndrome, was of record.


CONCLUSION OF LAW

Restoration of the 10 percent disability evaluation for right 
occipital neuralgia and headache syndrome is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.124a, Diagnostic Code 8100 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The Board initially notes that in July 2002, the appellant 
was notified that the criteria had not been met for 
restoration of a 10 percent disability evaluation for right 
occipital neuralgia and headache syndrome, based on a claim 
of clear and unmistakable error (CUE) in a February 1992 
rating decision.  In addition, in a letter, dated in March 
2002, the veteran was advised of the provisions of the VCAA.  
In any event, the Board notes that the issue on appeal is an 
allegation of CUE, and that the Court has recently held that 
the VCAA is not applicable to such claims.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Given the 
foregoing, there is no viable issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Prinicipi, 16 Vet. App. 
183 (2002), and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.   

II.  Restoration

A.   Background

The veteran was separated from service in November 9, 1987.  
In October 1989, the RO granted service connection for right 
occipital neuralgia and headache syndrome, evaluated as 10 
percent disabling.  The RO assigned an effective date for 
service connection, and the 10 percent rating, of November 
10, 1987.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. 
§§ 3.31, 3.400(b)(2)(i).  

In August 1991, the veteran was afforded a VA examination.  

In October 1991, the RO notified the veteran that it proposed 
to reduce the rating for his right occipital neuralgia and 
headache syndrome from 10 percent to 0 percent.  The notice 
essentially stated that the basis for the reduction was that 
the findings in the veteran's most recent VA examination 
report showed that the symptoms of his right occipital 
neuralgia and headache syndrome were not of such severity 
that they warranted a 10 percent evaluation.  In the notice, 
the veteran was advised that he had 60 days to provide 
evidence in support of his 10 percent evaluation, or the 
reduction would be carried out.  By that same letter, the 
veteran was also given an opportunity for a hearing.  There 
is no record of a response from the veteran dated within 60 
days of the RO's October 1991 notice. 

In February 1992, the RO reduced the veteran's rating to 0 
percent.  The RO assigned an effective date for the 
noncompensable rating of May 1, 1992.  The veteran has 
appealed.  

As noted in the Board's June 2002 remand, the veteran's claim 
is based on the argument that the RO's February 1992 decision 
was CUE.  Specifically, a review of the oral and written 
testimony of the veteran shows that he argues that at the 
time of the RO's decision, he met the criteria for at least a 
10 percent rating.  In part, he argues that the August 1991 
VA examination was inadequate.  Specifically, he asserts that 
the physician "failed to point out the severity of my 
headaches."  The veteran also argues that he had left work 
six times between April to August of 1991 due to his 
headaches, and that the examiner failed to note this on the 
examination report.  Finally, he argues that he never 
received notification of the RO's February 1992 decision.   

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).  

A reduction in an assigned disability rating which has been 
in effect for less than 5 years is permissible (upon 
compliance with various due process requirements) where 
medical examination reveals there has been improvement in the 
service-connected disability.  38 C.F.R. §§ 3.105(e), 
3.344(c).  

Under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8100 (1991), a 
10 percent disability rating is warranted for Migraine: With 
characteristic prostrating attacks averaging one in 2 months 
over last several months.  Less frequent attacks were 
evaluated as noncompensable.

B.  Analysis

The Board will first address two preliminary matters.  First, 
it appears that the procedural requirements of 38 C.F.R. 
§ 3.105(e) have been met.  Specifically, this provision 
states that an award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final 
rating action expires.  See 38 C.F.R. § 3.105(e) (1991).  
Here, the RO notified the veteran of the reduction in a 
letter dated February 18, 1992.  The 60-day period therefore 
expired on the last day of April (i.e, April 30, 1992), and 
the RO correctly assigned an effective date of May 1, 1992 
for the noncompensable rating.  See 38 C.F.R. § 3.31 (1991). 
  
Second, the veteran has argued that he never received notice 
of the RO's February 1992 decision.  However, the claims file 
contains a notification letter, dated February 18, 1992, and 
it appears that the RO addressed this notice to the veteran's 
last known address of record.  In such cases, there is a 
presumption of regularity that a copy of VA's decision was 
mailed by the Secretary to the last known address of the 
veteran and the veteran's representative, if any, on the date 
that the decision was issued.  See Woods v. Gober, 14 Vet. 
App. 214, 220 (2000); see also YT v. Brown, 9 Vet. App. 195, 
199 (1996) (a statement that a decision was not received is 
insufficient to rebut the presumption of regularity).  The 
Board further notes that there is no indication that the RO's 
February 1992 notice was returned as undeliverable by the 
Postal Service.  The Board therefore concludes that the 
presumption of regularity has not been rebutted, and that the 
RO's February 1992 decision became final.  See 38 U.S.C.A. 
§ 7105(c); see also 38 C.F.R. §§ 20.200, 20.202.

Turning to the merits of the CUE claim, the veteran's 10 
percent rating for his right occipital neuralgia and headache 
syndrome was in effect from November 10, 1987 to May 1, 1992.  
As the veteran's 10 percent rating for right occipital 
neuralgia and headache syndrome was in effect for less than 5 
years, the provisions of 38 C.F.R. § 3.344(a), (b) are not 
for application.  See 38 C.F.R. § 3.344(c); see also Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The facts before the RO at the time of its February 1992 
decision included service medical records which showed that 
the veteran was involved in a motor vehicle accident in 
January 1983.  He sustained injuries that included neck 
strain, a fractured right elbow, a lacerated liver, multiple 
fractures of the rib cage, and a laceration of the right ear.  
As for the post-service medical evidence, a January 1987 VA 
examination report noted complaints of shoulder, elbow and 
neck pain, but contained no relevant diagnosis.  

A July 1987 VA examination report noted the veteran's 
complaints of migraine headaches one to two times per week 
which lasted about 1 to 11/2 hours, which he had had since his 
1983 motor vehicle accident.  He complained of pain in the 
occipital region which radiated up and down the neck, and 
into the head and ear.  He denied visual changes, 
photophobia, fortification spectra, nausea, vomiting, 
seizures, or memory or concentration deficits, although his 
wife occasionally said that he was forgetful.  He reported 
that he was on two (otherwise unidentified) medications for 
his headache symptoms, and that he had been taken off of 
Tegretol due to liver complications.  The diagnosis was right 
occipital neuralgia and subsequent headache syndrome, 
secondary to motor vehicle accident.  The examiner noted that 
the veteran had an occipital neuralgia which tended to 
activate a headache syndrome, and that, "It is not uncommon 
for patients with occipital neuralgia to have lightening like 
pains which then activate a headache syndrome which can last 
a variable amount of time."  The examiner further added, 
"Some people use the term occipital neuralgia to cover both 
the lacerating pains as well as the headache syndrome which 
accompanies it."  

The veteran was afforded a VA examination in August 1991.  
The examiner noted that he was the same physician who had 
examined the veteran in July 1987.  The examiner noted that 
the veteran's July 1987 examination had revealed some scalp 
tenderness, but was otherwise normal.  As for current 
complaints, the veteran reported that he had headaches.  The 
examiner wrote;

He now takes a medicine called 'Dorcol.'  
He says that right now he still has this 
problem, and it is not essentially a 
headache, but a series of lacerating 
sharp pains and jabbing pains that come 
up from the back of the scalp.  They 
occur once per month and only at night, 
and if he takes one of these tablets, 
they go away.  There is no associated 
nausea or vomiting, numbness or weakness, 
any visual symptoms including 
photophobia, scintillating scoima, 
fortification spectra.

The examiner performed a neurological examination, to include 
examination of the veteran's cranial nerves, sensory 
functions, motor functions, and his gait and strength.  The 
diagnosis was occipital neuralgia.  

The Board finds that at the time of the RO's decision, there 
was sufficient evidence to show that there was an improvement 
in the subjective or objective manifestations of the 
disability in question.  Specifically, the August 1991 VA 
examination report was sufficient to show that the veteran no 
longer met the criteria for a 10 percent rating, i.e., that 
he did not have headaches with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  This report shows that the veteran stated that his 
pain "is not essentially a headache, but a series of 
lacerating sharp pains and jabbing pains that come up from 
the back of the scalp," and that "They occur once per month 
and only at night, and if he takes one of these tablets, they 
go away."  In addition to the veteran's recorded comments, 
which do not appear to implicate the criteria for a 10 
percent rating, the examiner noted the veteran's 1983 
injuries, as well as his condition at the time of the July 
1987 examination, and the examiner cited clinical findings 
from that report.  The VA medical examiner therefore viewed 
the veteran's disability in relation to its history.   See 
Tucker v. Derwinski, 2 Vet. App. 201 (1992).  The examiner 
also provided current clinical findings based on his 
examination, however, he did not diagnose the veteran as 
having either headaches, or a headache syndrome.  There was 
no competent, countervailing evidence of record which tended 
to show that the criteria for a 10 percent rating had been 
met, or that the veteran's condition had not improved.  
Accordingly, the Board concludes that the RO's February 1992 
decision was not CUE, and that restoration of the 10 percent 
rating for right occipital neuralgia and headache syndrome is 
not warranted.  See Brown, 5 Vet. App. at 421.  

In reaching this decision, the Board has considered the 
veteran's arguments.  To the extent that the veteran argues 
that he had told the August 1991 examiner he had missed about 
six days of work in a five-month period, and that the 
examiner failed to report this, as well as to report the 
severity of his headaches.  However, this allegation is not 
supported by any contemporaneous evidence of record, and in 
any event it is essentially an allegation that VA failed in 
its duty to assist.  However, it is well established that a 
breach of the duty to assist cannot form a basis for a claim 
of CUE.  See Cook v. Principi, No. 00-7171 (Fed. Cir. Dec. 
20, 2002) (en banc); Roberson v. Principi, 251 F.3d 1378, 
(Fed. Cir. 2001); Tetro v. Principi, No. 01-7031 (Fed. Cir. 
Jan. 3, 2003).  The remainder of the veteran's arguments 
amount to no more than a simple disagreement as to how the 
facts were weighed or evaluated, and are therefore not a 
basis to find CUE in the RO's February 1992 decision.  The 
Court has held that simply to claim CUE on the basis that a 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996).

In summary, as there were sufficient supportive clinical 
findings to support the RO's determination, the Board finds 
that the RO's February 10, 1992 decision was not clear and 
unmistakable error.  The veteran's claim for restoration of a 
10 percent rating service-connected right occipital neuralgia 
and headache syndrome, based on a claim that the RO's 
February 10, 1992 rating decision was clearly and 
unmistakably erroneous, must therefore be denied.  38 C.F.R. 
§ 3.105(a).  


ORDER

Restoration of a 10 percent evaluation for the veteran's 
right occipital neuralgia and headache syndrome is denied.  


	                        
____________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

